Herlihy, P. J.
(dissenting). The board found: “Upon
review of the record the majority of the Board Panel finds, based on the evidence and the testimony, that the claimant was paid travel expense from the employer’s place of business to an outside teaching assignment. The majority of the Panel finds that the claimant completed his teaching assignment, had left the premises, and was on a public thoroughfare when the accident occurred. The majority of the Panel finds that the accident did not arise out of and in the course of employment.”
There is substantial evidence in the record to sustain the finding of the board.
The decision should be affirmed.
Staley, Jr., and Cooke, JJ., concur with Greehblott, J.; Heblihy, P. J., and Main, J., dissent and vote to affirm in an opinion by Herlihy, P. J.
Decision reversed, with costs, and matter remitted for further proceedings not inconsistent herewith.